Citation Nr: 0200601	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from November 1984 to November 
1987 with 22 years prior service, including service during 
the Vietnam era from November 1965 to November 1969.  He died 
in August 1999.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).


REMAND

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active duty service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2001).  The disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of death with a 
relationship or connection to an injury or disease during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
diseases associated with herbicide exposure for purposes of 
the presumption include respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  See 64 Fed. Reg. 59,232 
(1999) (determining that the presumption of service 
connection based on herbicides is not warranted for 
designated conditions, as well as any other condition for 
which VA has not specifically determined that a presumption 
of service connection is warranted).  Presumptive service 
connection may not be established for a designated cancer if 
it developed as the result of metastasis of a cancer not 
associated with herbicide exposure.  VAOPGCPREC 18-97.  

The President recently signed the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. 107-103, 115 Stat. 
976 (2001), which amends 38 U.S.C.A. 
§ 1116.  Among other things, this law provides a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the defined Vietnam Era, effective December 
27, 2001, and removes the 30-year time limit for respiratory 
cancers, effective January 1, 2002.  See 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  

The veteran died in August 1999.  The death certificate lists 
the cause of death as respiratory arrest secondary to widely 
metastatic squamous cell cancer, which had endured for a 
period of between nine and twelve months.  The summary of the 
terminal hospitalization at Madigan Army Medical Center 
indicates a final diagnosis of widely metastatic squamous 
cell carcinoma of the neck as well as probable pneumonia and 
respiratory arrest.  Additional records associated with the 
hospitalization list the principal diagnosis as recurrent 
cell carcinoma of the left tongue base and lateral pharyngeal 
wall, with additional diagnoses of respiratory arrest 
secondary to widely metastatic squamous cell cancer, and 
metastatic squamous cell carcinoma to the pleura and to the 
lung.  

Prior to his death, the veteran was service connected for 
arthritis, hearing loss, and tinnitus.  There are no 
objective records to support that those disorders caused or 
contributed to his death.  The veteran's service medical 
records are silent for any notations, complaints, 
observations, or treatment otherwise that may be associated 
in any way to cancer, respiratory disease, or any such 
related disability.  

In a November 2000 statement, J. Halligan, M.D., indicates 
that the veteran died of widely metastatic squamous cell 
cancer of the aerodigestive tract and that such cancer is a 
respiratory cancer as defined by VA regulations.  He later 
added that the squamous cell carcinoma involvement of the 
lung was the cause of the veteran's death.  Further, Dr. 
Halligan stated that the veteran's exposure to dioxin-
contaminated herbicides during his tour of duty in Vietnam 
may have contributed to the later development of the squamous 
cell cancer.  He explained that Agent Orange was carcinogenic 
and might be implicated in the development of aerodigestive 
tract cancer.  In a follow-up statement dated in January 
2001, Dr. Halligan clarified that the cause of the veteran's 
death was "Respiratory arrest secondary due to or as a 
consequence of: widely metastatic squamous cell primary 
tongue carcinoma" (emphasis in original).  He stated that it 
was reasonable to assume that squamous cell carcinoma of the 
different sites within the aerodigestive tract would have 
similar etiologies; that is, tobacco or other carcinogens 
such as Agent Orange would be expected to cause similar 
malignancies from the oral cavity to the lung.  He concluded 
that the squamous cell carcinoma of the head/neck might be a 
result of Agent Orange and other environmental exposures.      

The statement from V. Eusterman, D.D.S., M.D., dated in 
January 2001, reveals that the veteran was seen in January 
1992 for a squamous cell carcinoma of the left lateral 
tongue, at which time he underwent a surgical procedure.  In 
November 1998, the veteran was treated for invasive 
moderately differentiated squamous cell carcinoma.  Another 
surgical procedure was performed and in June 1999, the 
veteran was noted to have developed a new tongue mass.  That 
mass progressed rapidly into the left lateral pharyngeal 
wall, tonsillar pillar, and deep musculature of the neck.  
The veteran was then operated on and underwent radiation 
therapy thereafter.  It was during the period of radiation 
that the veteran produced radiographic evidence of metastatic 
disease to the left lung pleura.  The veteran ultimately died 
of widely metastatic squamous cell carcinoma.  Dr. Eusterman 
noted that prior discussion had taken place with the veteran 
as to exposure to carcinogens due to the rapid progression of 
his disease.  It is noted that the veteran did have such 
exposure, including a 19-year history of heavy tobacco use.  
The doctor also noted the veteran's exposure to Agent Orange 
in Vietnam.  In sum, the doctor stated that it was 
conceivable that the veteran's exposure to such agent in 
conjunction with the known upper respiratory tract 
carcinogens, alcohol, and tobacco, could have played a role 
in the development and rapid progression of the veteran's 
tongue cancer.  

The appellant seeks service connection for the cause of the 
veteran's death.  She has alleged that the veteran's death is 
attributable to addiction to cigarette smoking incurred in 
service.  However, pursuant to current VA law, where a claim 
is filed after June 9, 1998, the law prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active duty service.  38 
U.S.C.A. § 1103 (West Supp. 2001).  In this case, the RO 
received the appellant's claim for service connection for the 
cause of the veteran's death in September 1999. 

Primarily, the appellant claims that the veteran's death due 
to cancer was caused by exposure to herbicides during active 
service while in Vietnam.  She essentially maintains that the 
veteran's death due to squamous cell carcinoma involving the 
lung equates to cancer of the lung and therefore enjoys the 
same presumption for service connection.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA's obligations with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5103A (West Supp. 2001).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA recently 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).    

Under the new legislation, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, in the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

The Board finds that a remand is required in this case 
pursuant to the VCAA.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, the RO must ensure that all appropriate notice and 
development is undertaken.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Specifically, the statements from Dr. Halligan and Dr. 
Eusterman intimate a possible direct relationship between the 
cause of the veteran's death and exposure to Agent Orange in 
service.  In addition, Dr. Halligan's statements suggest a 
possible separation site of squamous cell carcinoma in the 
lung.  The Board finds that a medical opinion is needed to 
determine whether there is any relationship between the 
veteran's active duty service and the cause of his death.  
Because the probative value of such an opinion depends on 
completeness of the record, on remand, the RO shoulder ensure 
that all pertinent treatment records from Madigan Army 
Medical Center are available for review.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the appellant 
and her representative that the veteran's 
records of medical treatment for squamous 
cell carcinoma at Madigan Army Medical 
Center dated from January 1992 through 
the date of his death are needed for the 
adjudication of her claim.  The RO should 
ask the appellant to provide those 
records, or authorize the RO to secure 
them.  Any attempt to secure records as 
authorized must comply with VA law and 
regulation.  

2.  The RO should arrange for an 
oncologist or other appropriate physician 
to perform a review the veteran's claims 
folder.  The physician should review the 
entire file, with particular attention to 
the veteran's treatment records from 
Madigan Army Medical Center concerning 
the initial diagnosis of carcinoma and 
subsequent treatment beginning in 1992, 
as well as the letters from Dr. Halligan 
and Dr. Eusterman.  

The physician is asked to render an 
opinion as to whether cause of the 
veteran's death is more likely than not 
related to herbicide exposure in service 
in Vietnam.  In providing this opinion, 
the physician should determine and 
clearly state the primary site of the 
squamous cell carcinoma, and assess the 
likelihood that the involvement of the 
lung represents a separate site of the 
carcinoma or metastasis from the primary 
site.  If the physician is unable to 
provide the requested opinion, the report 
should so state.  Any opinion offered 
should include a complete rationale.    

3.  The RO must review the claims file 
and ensure that all other notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure compliance with the new 
notification requirements and development 
procedures.

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  The readjudication 
should include consideration of both 
direct and presumptive service 
connection, the provisions of VAOPGCPREC 
18-97, and the applicable provisions of 
the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107-103, 
115 Stat. 976 (2001).  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


